Citation Nr: 1118504	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  10-05 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified at a Travel Board hearing held in August 2010 at the Detroit RO.


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

The Veteran's hearing loss is due to or aggravated by service.  38 U.S.C.A. §§ 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken above, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Analysis

In a July 2008 claim, the Veteran generally asserted that he is entitled to service connection for hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the foregoing principles, in claims for service connection for hearing loss, service connection is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Audiological testing performed at the Veteran's March 2009 VA examination reveals current bilateral hearing loss that meets this minimum requirement: 






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
55
LEFT
25
30
35
40
50

At the examination, the Veteran reported that his hearing "goes in and out" and denied any post-service recreational noise exposure.  An objective examination of the Veteran's ears revealed total cerumen occlusion.  In reviewing the claims file, the examiner further noted that the Veteran was also diagnosed during service with hearing loss in the right ear which was attributable to cerumen occlusion.  Hence, the examiner concluded that the Veteran demonstrated a continuing history of cerumen occlusion.  The examiner also noted that the Veteran "did not serve in any hazardous noise duties."  It is unclear, however, as to what information the examiner relied upon in making that determination.  Based upon those findings, the examiner determined that the Veteran's hearing loss is attributable to cerumen occlusion.

At his August 2010 Travel Board hearing, the Veteran testified that he has experienced continuous hearing problems which began during his active duty service.  Although the Veteran acknowledges that this hearing loss appeared to be worse in his right ear, he does not indicate that hearing loss was not present in his left ear.  In describing his service, the Veteran testified that he was assigned to the 18th Airborne Corps.  Although he admitted that his daily work environment during service involved "low impact in terms of noise exposure," he testified that he incurred in-service acoustic trauma during combat training which occurred every six months.  According to the Veteran, such training largely involved the use of explosives such as hand grenades and small arms fire.  He further testified that at times underground explosive mines were detonated approximately 15 feet from the Veteran.  He stated that hearing protection was not issued during such training.  He further testified that his post-service occupation has largely been in the medical field, and thus, involved low noise levels.

Consistent with the Veteran's testimony, his DD Form 214 reflects that he was trained in the use of the M-16 rifle and hand grenades.

Service treatment records reveal that a clinical examination of his ears at his February 1976 enlistment examination was normal.  No reported complaints of hearing loss or ear problems are noted in the enlistment examination report.  Audiological testing performed at that time revealed audiometric pure tone thresholds of 15 decibels in both ears at frequencies of 500, 1000, 2000, and 4000 Hertz.  The Veteran's hearing at 3000 Hertz was apparently not tested.

As noted by the VA examiner, a July 1976 service treatment record shows that the Veteran was treated for hearing loss in the right ear which was caused by impacted ear wax.

A January 1979 separation examination report reveals a normal clinical examination of the ears and does not indicate the presence of any cerumen occlusion.  Audiological testing performed at that time, however, showed increased pure tone thresholds for all frequencies in his right ear, when compared to the same testing performed at his enlistment examination.  Pure tone thresholds in his left ear were actually decreased.  These findings are expressed below:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
40
40
LEFT
10
5
5
5
5

Based upon the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to his claimed in-service noise exposure.  In this regard, the Veteran's hearing testimony concerning noise exposure during service is plausible and is not contradicted by other evidence.  Moreover, such testimony is to some extent supported by information contained in his DD Form 214.  Similarly, the Veteran's contentions as to the continuity of hearing loss and the absence of any appreciable post-service occupational or recreational noise exposure are also not rebutted by other evidence in the record.

Although the Board is mindful of the negative etiology opinion expressed by the VA examiner in her March 2009 report, that opinion is at least partially based upon the unsupported conclusion that the Veteran has shown "a continuing history of cerumen occlusion."  In that regard, there is no evidence in the claims file that the Veteran has been treated or diagnosed with chronic cerumen occlusion.  The claims file also does not contain any treatment records or other evidence indicating the presence of a non-service-related illness or injury to which the Veteran's current hearing loss is attributable.  Moreover, the examiner's finding that the Veteran "did not serve in any hazardous noise duties" was made without consideration of the Veteran's credible testimony as to noise exposure during semi-annual combat training.  Accordingly, the probative weight of the VA examiner's etiology opinion is limited in relation to the Veteran's lay contentions.

The Board also notes that under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. 488, 496, citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In this case the Veteran reported hearing loss beginning during service and continuing after discharge from service; a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   The Board notes in this regard that the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone, Vet. App. 398, 405 (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may provide eyewitness account of medical symptoms).  

Based upon the foregoing, and having resolved reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to service connection for hearing loss.  38 U.S.C.A. § 5107.  This appeal is granted in full.


ORDER

Service connection for hearing loss is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


